Citation Nr: 0201410	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
left 4th metatarsal fracture residuals.  

2.  Evaluation of service-connected residuals of a fracture 
of the left 4th metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to February 
1963 and from April 1964 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Montgomery, Alabama, 
and the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO in Muskogee has 
jurisdiction at this time.  

By rating decision, dated in March 1997, the RO granted 
service connection for a fracture of the 4th metacarpal, 
proximal end, of the left foot.  A zero percent disability 
evaluation was assigned.  The veteran filed a notice of 
disagreement.  In a February 1998 rating decision, the RO 
increased the evaluation for a fracture of the 4th 
metacarpal, proximal end, of the left foot to 10 percent.  In 
April 2000, the RO proposed to reduce the disability 
evaluation to zero percent, and implemented the reduction by 
rating decision dated in July 2000.  The Board notes that 
since the increase to 10 percent in February 1998 did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

This case was previously before the Board.  In August 1999, 
the Board remanded the case for further development.  That 
development having been completed to the extent possible, the 
Board will proceed with adjudication of the claim.  




FINDINGS OF FACT

1.  The clinical evidence at the time of the July rating 
decision did not demonstrate improvement in the veteran's 
service-connected residuals of a left 4th metatarsal 
disorder.

2.  Residuals of a fracture of the left 4th metatarsal, 
proximal end, are productive of no disability.  


CONCLUSIONS OF LAW

1.  Restoration of the 10 percent disability evaluation for 
residuals of fracture of the left 4th metatarsal, proximal 
end is warranted.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.344 (2001).  

2.  The criteria to warrant assignment of an evaluation in 
excess of 10 percent, for residuals of a fracture of the left 
4th metatarsal have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran presented 
with foot pain after having slipped on deck in October 1956.  
The report notes that x-ray examination revealed a chip 
fracture of the left 4th metacarpal, proximal end.  A May 
1957 reenlistment examination report, a February 1963 
separation examination report, an April 1964 report of 
examination, and a January 1966 discharge and reenlistment 
examination report, all show that the feet were normal.  

By rating decision, dated in March 1997, the RO granted 
service connection for a fracture of the 4th metacarpal, 
proximal end, of the left foot.  A zero percent disability 
evaluation was assigned.  The decision notes that there were 
no complaints, treatment or diagnosis following the fracture 
injury during service.  

In his substantive appeal, VA Form 9, received in October 
1997, the veteran asserted that residuals of a fracture to 
the left 4th metatarsal warranted an evaluation in excess of 
zero percent.  He stated that he had left foot difficulties 
as a result of changing weather conditions.  

At his personal hearing before a Hearing Officer at the RO in 
January 1998, the veteran indicated that weather changes 
affected his left foot disorder.  Transcript at 5 (January 
1998).  He testified that he wore Dr. Scholl's for comfort.  
Id.  

On VA examination in January 1998, the examiner stated that 
no records were available for review.  The veteran complained 
of pain in his left foot and heel since about 1973, as well 
as pain in the arches of both the left and right foot.  
Physical examination revealed slight bilateral pes planus 
deformity.  There was slight tenderness over the soles of the 
heels of both feet.  No deformity was noted other than the 
slight pes planus.  No edema of the feet was noted.  
Temperature to touch on the feet was normal.  Gait was 
normal.  No calluses were noted.  X-ray examination of both 
feet was reported as normal.  X-ray of both os calcis was 
reported as revealing small calcaneal spurs right and left 
and the diagnosis was bilateral calcaneal spurs.  The 
diagnoses were bilateral pes planus, slight and bilateral 
calcaneal spurs.  The examiner opined that functional loss 
due to pain in the feet was moderately significant.  

In a February 1998 decision, the RO increased the evaluation 
for a fracture of the 4th metacarpal, proximal end, of the 
left foot.  A 10 percent evaluation was assigned, effective 
from October 31, 1996.  

On VA examination in March 2000, the examiner indicated that 
he had reviewed the claims file.  X-ray examination of the 
left foot illustrated good formation of the tarsal, 
metatarsal, and phalanges.  The report of examination notes 
that these bones were all in good condition without evidence 
of fracture, dislocation, or any other radiographic evidence 
of bony abnormalities.  Range of motion was equal in both the 
right and left foot, without deficit.  Dorsal flexion of the 
right and left great toes was noted to be good.  Dorsi 
inversion of the right and left foot was also noted to be 
good.  The examiner reported that there was no scar present.  
In addition, the examiner reported that there was no 
underlying tissue loss, disfigurement, keloid formation, or 
limitation of function.  No sign of abnormal weight bearing 
was present.  No callosities, no breakdown, no unusual shoe 
wear pattern, and no other abnormal weight bearing signs were 
noted.  

Weight bearing and nonweight bearing of the Achilles tendon 
was good.  There was no valgus.  There was no forefoot and 
midfoot malalignment.  Physical examination of the feet 
revealed no signs of painful motion, instability, weakness, 
or tenderness of the left foot.  No skin or vascular changes 
were noted.  There was no hammer toe, unusual arch, or claw 
foot.  Hallus valgus was absent.  Angulation at the first 
metatarsophalangeal joint was not present.  Dorsal flexion at 
the first metatarsophalangeal joint was not present on the 
left foot.  The veteran's posture and gait were noted to be 
normal.  There was no limited function of standing or 
walking.  No tenderness, no fusion, no redress, and no 
drainage were noted.  The examiner reported that there was no 
angulation, no false motion, no loose motion, no malunion, no 
nonunion, no false joint, no interarticular involvement, and 
no shortening.  There was no sign of osteomyelitis.  The 
report of examination notes that there was no involucrum, no 
sequestrum, and no draining sinus.  There was no anemia, no 
weight loss, no debility, and no amyloid liver.  The examiner 
stated that the appearance of the ankle joint was within 
normal limits.  

In a March 2000 addendum to the VA examination report, the 
examiner clarified that there was a documented fracture of 
the 4th metatarsal of the left foot by history, with no 
residual, as the condition had resolved.  No functional 
limitation was noted.  


In April 2000, the RO proposed reducing the veteran's 
disability evaluation for his residuals of a left 4th 
metatarsal fracture to a noncompensable evaluation on the 
basis that the medical evidence showed no residual disability 
from his left 4th metatarsal fracture.  The RO notified the 
veteran in May 2000 of the proposed reduction.  A July 2000 
rating decision reduced the disability evaluation assigned 
for the veteran's residuals of a fracture of the left 4th 
metatarsal to a noncompensable disability evaluation, 
effective October 1, 2000.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102 and 5103; 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the March 1997, February 1998, April and July 2000 rating 
decisions of the reasons and bases for the dispositions of 
his claim.  He was further notified of this information in 
the October 1997 statement of the case and in the February 
1998 and July 2000 supplemental statements of the case.  The 
Board concludes that the discussions in the March 1997, 
February 1998, and April and July 2000 rating decision, as 
well as in the statements and supplemental statements of the 
case, which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded the opportunity to present oral argument 
and evidence in support of his claim at a personal hearing 
and did so.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide the claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), it is stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Legal Criteria and Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40, 4.45, 4.59.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1997.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

I.  Restoration

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (2001) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (2001) 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) (2001) also establish that 
there must be improvement before an evaluation is reduced.  
The Court has restored evaluations when VA has failed to 
consider whether there is improvement.

Initially, the Board notes that the veteran's 10 percent 
evaluation had not been in effect for five years or more.  
Given this fact, the Board finds that 38 C.F.R. § 3.344(a) 
(2001), is not applicable to the instant appeal.  As noted 
above, in February 1998, the disability evaluation for the 
veteran's service-connected residuals of a fracture of the 
left 4th metacarpal, was increased from 0 percent to 10 
percent effective October 31, 1996.  The RO proposed a 
reduction in the disability evaluation in an April 2000 
rating decision, and implemented the reduction by rating 
decision dated in July 2000, effective October 1, 2000.  The 
rating decisions failed to identify any improvement in the 
veteran's service-connected residuals of a fracture of the 
left 4th metatarsal.  

The Board concludes that the reduction of the disability 
evaluation assigned for the veteran's service-connected 
residuals of a fracture of the left 4th metatarsal, proximal 
end, was not warranted.  The Board notes that the RO had 
assigned a 10 percent disability evaluation for the veteran's 
service-connected left 4th metatarsal fracture residuals by 
rating decision dated in February 1998, under the provisions 
of 38 C.F.R. Part 4, Diagnostic Codes 5284 (2001).  The Board 
notes that on VA examination in January 1998, there were no 
findings or a diagnosis of residuals of a fracture to the 
left 4th metatarsal.  While the examiner stated that 
functional loss due to pain in the feet was moderately 
significant, this was attributed to the diagnoses of 
bilateral pes planus and bilateral calcaneal spurs, neither 
of which are service-connected disabilities.  

Notwithstanding the fact that there was no support for the 
initial increase to 10 percent, in this case, the RO was 
nevertheless required to base a reduction on a finding of 
improvement in the disability.  The Board again notes that 
the April 2000 proposal and July 2000 rating decision, which 
implemented the reduction, fail to address the issue of 
improvement.  We also note that the RO did not reduce the 
evaluation on the basis of clear and unmistakable error (CUE) 
or difference of opinion.  

The Board is of the view that the findings shown on 
examination in March 2000 do not demonstrate improvement of 
the veteran's service-connected residuals of a left 4th 
metatarsal fracture such as would be contemplated under the 
provisions of 38 C.F.R. § 3.344(c) (2001).  See Brown.  While 
the examiner stated that the condition had resolved, there 
was no evidence that the veteran had residuals of the 
fracture in the first instance.  The Board simply is unable 
to conclude, based on the medical evidence, that the record 
sufficiently reflects improvement warranting a reduction.  
Absent evidence of improvement in this case, the Board is 
required to restore the veteran's 10 percent evaluation for 
residuals of a fracture to the left 4th metatarsal, proximal 
end.

The RO remains at liberty to consider CUE and difference of 
opinion.  

II.  Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of a fracture of the left 4th 
metatarsal.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, in 
that the RO has assigned a 10 percent evaluation for 
residuals of a fracture of the left 4th metatarsal for the 
entire appeal period, the issue is whether a rating in excess 
of 10 percent is warranted at any time during the entire 
appeal period.  

The evidence does not show that an evaluation in excess of 10 
percent is warranted at any time during the appeal period.  
As noted above, at the time service connection was 
established in March 1997, there was no post service evidence 
of residuals of a fracture of the left 4th metatarsal.  
Further, on VA examination in January 1998, there were no 
findings or a diagnosis of residuals of a fracture of the 4th 
left metatarsal.  Moreover, on VA examination in March 2000, 
the examiner stated that there were no residuals of a 
fracture of the 4th metatarsal of the left foot, the 
condition had resolved and there was no functional 
limitation.  Thus, an evaluation in excess of 10 percent is 
not warranted at any time during the appeal period.  

To the extent that the veteran asserts that he has pain in 
his left foot with weather changes, the veteran is competent 
to report such symptoms.  However, his complaints have never 
been confirmed by objective testing.  Neither the January 
1998 nor the March 2000 VA examiner provided a diagnosis of 
current residuals.  While the January 1998 VA examiner 
described functional loss due to pain in the feet as 
moderately significant, this finding was attributed to 
bilateral pes planus and bilateral calcaneal spurs.  In any 
case, the March 2000 VA examiner specifically stated that the 
condition had resolved and that there was no functional 
limitation.  The Board concludes that the observation of a 
skilled, neutral professional is more probative of the degree 
of impairment than the veteran's unsupported lay statements 
advanced in support of a claim for monetary benefits.  

In reaching this conclusion, the Board has considered the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.  We find no functional impairment due to any 
residuals of a fracture of the left 4th metatarsal.  

Consequently, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  An 
evaluation in excess of 10 percent for residuals of a 
fracture of the left 4th metatarsal is not warranted at any 
time during the appeal period. 

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals of a fracture of the left 4th 
metatarsal have in the past caused marked interference with 
his employment, or that such have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  While the 
veteran stated that residuals of a fracture of the 4th left 
metatarsal create difficulties, there is no medical opinion 
that the veteran is unemployable as a result of residuals of 
a fracture of the left 4th metatarsal.  Similarly, it has not 
been shown that residuals of a fracture of the left 4th 
metatarsal render him unemployable.  In sum, there is no 
competent opinion of record to the effect that the veteran's 
service-connected residuals of a fracture of the left 4th 
metatarsal result in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  Similarly, there is no evidence of 
frequent hospitalizations for such disability.  


ORDER

Restoration of the 10 percent evaluation for residuals of a 
fracture of the left 4th metatarsal, proximal end, is 
granted, subject to regulations that control the payment of 
monetary benefits.  

An evaluation in excess of 10 percent for residuals of a 
fracture of the left 4th metatarsal, proximal end, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

